Opinion by
Judge Doyle,
Before this Court is an appeal by Robi Enterprises, Ltd. from a decision and order of the Court of Common Pleas of Berks County affirming a decision by the Zoning Hearing Board of Muhlenberg Township to uphold the Township zoning officer’s revocation of Robi’s occupancy permit. After a careful consideration of the arguments and review of the briefs and record in this matter, we find we are in full agreement with the opinion of the common pleas court. Accordingly, we affirm on the basis of the comprehensive and well reasoned opinion of Judge Arthur Ed Saylor, Robi Enterprises, Ltd. v. The Zoning Hearing Board of Muhlenberg Township, Pa. D. & C.3d (1982).
*121Order
Now, October 27, 1983, the decision and order of the Court of 'Common Pleas of Berks County dated January 22, 1982 at No. 82 March 1981 in the above captioned matter is hereby affirmed.